Title: To Thomas Jefferson from John O’Neill, 2 January 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore 2nd January 1806-
                        
                        In consequence of some circumstances which have turned up within the last twenty fore hours have not been
                            able to proceed upon my intended Journey to the City of Philadelphia as yet. And it is my best design to set out for that City within this evening or tomorrow morning, I therefore have
                            thought it prudent to again address you before my departure from this place, this official note which will inform you of
                            some other circumstances, which had not approached any recollection whilst making your Excellency my last which had been
                            made in great haste. And they are as follows, having perused in the News papers of this City a few days since extracts
                            taken from some late Philadelphia Papers, Written by a Gentleman of the Quaker profession. and who had no doubt been
                            authorised to have made these communications by that numerous and highly respectable body of people in the State of
                            Pennsylvania. I entertain no kind of doubt but that the Author of the communications in question is a man of considerable
                            talents and by no means destitude of a reasonable share of Christian knowledge trust founded in the purest principles.
                            From the feeling Strain of his reasoning to the public the humansness of that a cursed and diabolical Practice. the slave trade a Country too which boasts of having the
                            happiness of being free, to pursue such an infamous trade which has cast a national Stigma upon this Country. the infamy
                            of which She Shall never be able to finally eradicate, Dragging Legions of miserable Africans from their Native wilds, from
                            their Children and relatives in the most relentless manner to these united States. and in place of doing what a Christian
                            Public ought to do for such miserable and untutored Creatures Reducing them to the most abject state of Slavery,
                            compelling the unfortunate creatures to do more labor daily than their Animal stringth are capable of bearing and that
                            without receiving a quarter portion of the coarsest food which
                                their owners apportion for their support. In a word the writer
                            in question very Justly observes that the Slaves are obliged to labour under privations of evry kind. and so far he is
                            perfectly right for the cruelty exercised by the pople of the Southern States to thir Negroes are perhaps unparallelled in
                            the annals of this or any other Country where the people are possessed of Slaves and so far the auther is led to believe
                            and very Justly too that the slave trade aut to be in a great measure entirely abolished as it is in violation of
                            the law of God and the law formed by evry Christian people. Such these are a few of the writers in questions observations upon this Subject. However Justly the writer has observed
                            with respect to this trade I am for my own part resolved to supply a strict nutrallity on the Subject. I should not have
                            troubled Your Excellency at this time were it not that am well aware
                            of the general disposition of some men, to avail themselves of any veil or mask which would blind fold the public, and
                            that thereby they might have an opportunity of making such communications—or rather dissemenate such as they might imagine
                            would answer certain purposes of their own. No matter whether they would be Calculated to injure the community or not, but
                            altho: I have been mal-treated by the people of the state of South Carolina and Georgia and altho: the pople of these two
                            States may with great Justice say are more disaffected to the general interest of the other States, then any Still I
                            Should and am determined to keep my hands rid any kind of injury toward them, I called upon a Countryman of mine here who
                            possesses considerble wealth. in the view that, he might be disposed to befriend one from his Country. but the application
                            proved to be as [shorten] as those which I have hithr to made to the Mercantile
                            Nabobs. perhaps you have some knowledge of his name (A Certain Mr. Patterson of this City whose Daughter had been married
                            for a time to Young Buonapte.) 
                  
                    